Case 18-12221-K.]C Doc 106-1 Filed 10/05/18 Page 1 of 9

Exhibit 1

Services Agreement

 

Case 18-12221-K.]C Doc 106-1 Filed 10/05/18 Page 2 of 9

r ;  v ‘* 1 *
.(a' KCC
KCC AGREEMENT FOR SERVICES

This Agreement is entered into as of the 26th day of September 2018, between ATD Corporation
(together with its affiliates and subsidiaries, the “Company”),1 and Kurtzman Carson Consultants
LLC (together with its affiliates and subcontractors, “KCC”). ln consideration of the premises set
forth in this Agreement and other good and valuable consideration, the receipt and sufficiency of
which are acknowledged by the parties, the parties agree as follows:

Terms and Conditions
l. SERVICES

A. KCC agrees to provide the Company with consulting services regarding noticing, claims
management and reconciliation, plan solicitation, balloting, disbursements and any other services
agreed upon by the parties or otherwise required by applicable law, government regulations or
court rules or orders.

B. KCC further agrees to provide (i) computer software support and training in the use of
the support software, (ii) KCC’s standard reports as well as consulting and programming support
for the Company requested reports7 (iii) program modifications, (iv) data base modifications,
and/or (v) other features and services in accordance with the fees outlined in a pricing schedule
provided to the Company (the “KCC Fee Structure”).

C. Without limiting the generality of the foregoing, KCC may, upon request by the
Company, (i) provide a communications plan including, but not limited to, preparation of
communications materials, dissemination of information and a call center staffed by KCC and/or
(ii) provide confidential on-line workspaces or virtual data rooms and publish documents to such
workspaces or data rooms (which publication shall not be deemed to violate the confidentiality
provisions of this Agreement).

D. The price listed for each service in the KCC Fee Structure represents a bona fide proposal
for such services, which may be accepted in whole or in part. Services will be provided when
requested by the Company or required by applicable law, government regulations or court rules
or orders.

E. The Company acknowledges and agrees that KCC will often take direction from the
Company’s representatives, employees, agents and/or professionals (collectively, the “Company
Parties”) with respect to the services being provided under this Agreement. The parties agree that
KCC may rely upon, and the Company agrees to be bound by, any requests, advice or
information provided by the Company Parties to the same extent as if such requests, advice or
information were provided by the Company. The Company agrees and understands that KCC
shall not provide the Company or any other party with any legal advice.

 

l The term Company shall include, to the extent applicable, the Company, as debtor and debtor in
possession in its chapter ll case, together with any affiliated debtors and debtors in possession whose
chapter ll cases are jointly administered with the Company’s chapter 11 case.

 

 

 

Case 18-12221-K.]C Doc 106-1 Filed 10/05/18 Page 3 of 9

m K. C

KCC AGREEMENT FOR SERVICES

 

II. PRICES, CHARGES AND PAYMENT

A. KCC agrees to charge and the Company agrees to pay KCC for its services at the rates
and prices set by KCC that are in effect as of the date of this Agreement and in accordance with
the KCC Fee Structure. KCC’s prices are generally adjusted periodically to reflect changes in the
business and economic environment and are inclusive of all charges. KCC reserves the right to
reasonably increase its prices, charges and rates. Notwithstanding the foregoing, if any such
increase exceeds 15%, KCC will give thirty (30) days written notice to the Company.

B. ln addition to fees and charges for services, the Company agrees to pay KCC’s
reasonable and documented transportation, lodging, and meal expenses incurred in connection
with services provided under this Agreement. Notwithstanding anything to the contrary in this
Agreement, the Company shall not be obligated to reimburse expenses incurred by KCC that,
taken together, exceed $50,000 per month or $7,500 per single expense without the prior written
approval of the Company or its representatives (which may be provided by e-mail).

C. In addition to all fees for services and expenses under this Agreement, the Company shall
pay to KCC (i) any fees and charges related to, arising out of, or as a result of any error or
omission made by the Company or the Company Par'ties, as mutually determined by KCC and the
Company, and (ii) all taxes that are applicable to this Agreement or that are measured by
payments made under this Agreement and are required to be collected by KCC or paid by KCC to
a taxing authority. For the avoidance of doubt, nothing in this paragraph shall require the
Company to gross-up any payments on account of KCC’s own income tax obligations, if any.

D. Where the Company requires services that are unusual or beyond the normal business
practices of KCC, or are otherwise not provided for in the KCC Fee Structure, the cost of such
services shall be charged to the Company at a competitive rate.

E. KCC agrees to submit its invoices to the Company monthly and the Company agrees that
the amount invoiced is due and payable upon the Company’s receipt of the invoice. KCC’s
invoices will contain reasonably detailed descriptions of charges for both hourly (fees) and non-
hourly (expenses) case specific charges Where total invoice amounts are expected to exceed
$20,000 in any single month and KCC reasonably believes it will not be paid, KCC may require
advance payment from the Company due and payable upon demand and prior to the performance
of services under this Agreement. In the case of a dispute in the invoice arnount, the Company
shall give written notice to KCC within ten (10) days of receipt of the invoice by the Company.
The undisputed portion of the invoice will remain due and payable immediately upon receipt of
the invoice. Late charges shall not accrue on any amounts in dispute or any amounts unable to be
paid due to Court order or applicable law. Unless otherwise agreed to in writing, the fees for
print notice and media publication (including commissions) must be paid at least three (3) days in
advance of those fees and expenses being incurred.

F. In the event that the Company files for protection pursuant to chapter ll of the United
States Bankruptcy Code (a “Chapter ll Filing”), the parties intend that KCC shall be employed
pursuant to 28 U.S.C. § 156(0) to the extent possible and otherwise in accordance with applicable
Bankruptcy law and that all amounts due under this Agreement shall, to the extent possible, be
paid as administrative expenses of the Company’s chapter ll estate. As soon as practicable
following a Chapter ll Filing (and otherwise in accordance with applicable law and rules and

2

 

 

 

 

Case 18-12221-K.]C Doc 106-1 Filed 10/05/18 Page 4 of 9

r * ~ +
fn KC C
KCC AGREEMENT FOR SERVICES

orders of the Bankruptcy Court), the Company shall cause pleadings to be filed with the
Bankruptcy Court seeking entry of an order or orders approving this Agreement (the “Retention
Order”). The form and substance of the pleadings and the Retention Order shall be reasonably
acceptable to KCC. If any Company chapter ll case converts to a case under chapter 7 of the
Bankruptcy Code, KCC will continue to be paid for its services in accordance with the terms of
this Agreement. The parties recognize and agree that if there is a conflict between the terms of
this Agreement and the terms of the Retention Order, the terms of the Retention Order shall
govern during the chapter ll or other proceeding

G. To the extent permitted by applicable law, KCC shall receive a retainer in the amount of
$25,000 (the “Retainer”) that may be held by KCC as security for the Company’s payment
obligations under the Agreement. The Retainer is due upon execution of this Agreement. KCC
shall be entitled to hold the Retainer until the termination of the Agreement. Following
termination of the Agreement, KCC shall return to the Company any amount of the Retainer that
remains following application of the Retainer to the payment of unpaid invoices.

III. RIGHTS OF OWNERSHIP

A. The parties understand that the software programs and other materials furnished by KCC
pursuant to this Agreement and/or developed during the course of this Agreement by KCC are the
sole property of KCC. The term “program” shall include, without limitation, data processing
programs, specifications, applications, routines, and documentation. The Company agrees not to
copy or permit others to copy the source code from the support software or any other programs or
materials furnished pursuant to this Agreement.

B. The Company further agrees that any ideas, concepts, know-how or techniques relating to
data processing or KCC’s performance of its services developed or utilized during the term of this
Agreement by KCC shall be the exclusive property of KCC. Fees and expenses paid by the
Company do not vest in the Company any rights in such property, it being understood that such
property is only being made available for the Company’s use during and in connection with the
services provided by KCC under this Agreement.

IV. NON-SOLICITATION

The Company agrees that neither it nor its subsidiaries or other affiliated companies shall directly
or indirectly solicit for employrnent, employ or otherwise retain employees of KCC during the
term of this Agreement and for a period of twelve (12) months after termination of this
Agreement unless KCC provides prior written consent to such solicitation or retention.

V. CONFIDENTIALITY

Each of KCC and the Company7 on behalf of themselves and their respective employees, agents,
professionals and representatives, agrees to keep confidential all non-public records, systems,
procedures, software and other information received from the other party in connection with the
services provided under this Agreement. Notwithstanding the foregoing, if either party
reasonably believes that it is required to produce any such information by order of any
governmental agency or other regulatory body it may, upon not less than five (5) business days’
written notice to the other party, release the required information

3

 

 

 

Case 18-12221-K.]C Doc 106-1 Filed 10/05/18 Page 5 of 9

KCC AGREEMENT FOR SERVICES

VI. SUSPENSION OF SERVICE AND TERMINATION

A. This Agreement shall remain in force until terminated or suspended by either party

(i) upon thirty (30) days’ written notice to the other party or (ii) immediately upon written notice
for Cause (as defined below). As used in this Agreement, the term “Cause” means (i) bad faith,
gross negligence, actual fraud or willful misconduct of KCC that causes serious and material
harm to the Company’s reorganization under chapter ll of the Bankruptcy Code or (ii) the failure
of the Company to pay KCC invoices for more than sixty (60) days from the date of invoice.

B. In the event that this contract is terrninated, regardless of the reason for such tennination,
KCC shall coordinate with the Company and, to the extent applicable, the clerk of the Bankruptcy
Court, to maintain an orderly transfer of record keeping functions and KCC shall provide all
necessary staff, services and assistance required for an orderly transfer. The Company agrees to
pay for such services in accordance with KCC’s then existing prices for such services. If such
termination occurs following entry of the Retention Order, the Company shall immediately seek
entry of an order (in form and substance reasonably acceptable to KCC) that discharges KCC
from service and responsibility in the Company’s bankruptcy case.

C. Any data, programs, storage media or other materials furnished by the Company to KCC
or received by KCC in connection with the services provided under the terms of this Agreement
may be retained by KCC until the services provided are paid for, or until this Agreement is
terminated with the services paid in full. The Company shall remain liable for all fees and
expenses imposed under this Agreement as a result of data or physical media maintained or stored
by KCC. KCC shall dispose of the data and media in the manner requested by the Company,
The Company agrees to pay KCC for reasonable expenses incurred as a result of the disposition
of data or media. lf the Company has not utilized KCC’s services under this Agreement for a
period of at least ninety (90) days, KCC may dispose of the data or media, and be reimbursed by
the Company for the expense of such disposition, after giving the Company thirty (30) days’
notice. Notwithstanding any term in this Agreement to the contrary, following entry of the
Retention Order, the disposition of any data or media by KCC shall be in accordance with any
applicable instructions from the clerk of the Bankruptcy Court, local Bankruptcy Court rules and
orders of the Bankruptcy Court.

VII. SYSTEM IMPROVEMENTS

KCC strives to provide continuous improvements in the quality of service to its clients. KCC,
therefore, reserves the right to make changes in operating procedure, operating systems,
programming languages, general purpose library programs, application programs, time period of
accessibility, types of terminal and other equipment and the KCC data center serving the
Company, so long as any such changes do not materially interfere with ongoing services provided
to the Company in connection with the Company’s chapter ll case.

 

 

 

 

Case 18-12221-K.]C Doc 106-1 Filed 10/05/18 Page 6 of 9

 

KCC AGREEMENT FOR SERVICES

VIII. BANK ACCOUNTS

At the Company’s request and subject to Court approval following any chapter ll filing, KCC
may be authorized to establish accounts with financial institutions in the name of and as agent for
the Company. To the extent that certain financial products are provided to the Company pursuant
to KCC’s agreement with financial institutions, KCC may receive compensation from such
financial institutions for the services KCC provides pursuant to such agreement

IX. LIMITATIONS OF LIABILITY AND INDEMNIFICATION

A. The Company shall indemnify and hold KCC, its affiliates, members, directors, officers,
employees, consultants, subcontractors and agents (collectively, the “Indemnified Parties”)
harmless, to the fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, judgments, liabilities and expenses (including reasonable counsel fees and
expenses) (collectively, “Losses”) resulting from, arising out of or related to KCC’s performance
under this Agreement. Such indemnification shall exclude Losses resulting from KCC’s bad faith,
gross negligence, actual fraud or willful misconduct (the “Excluded Claims”). Without limiting
the generality of the foregoing, Losses include any liabilities resulting from claims by any third-
parties against any Indemnified Party, other than the Excluded Claims. The Company shall notify
KCC in writing promptly upon the assertion, threat or commencement of any claim, action,
investigation or proceeding that the Company becomes aware of with respect to the services
provided by KCC under this Agreement. The Company’s indemnification obligations under this
Agreement shall survive the termination of this Agreement.

B. In no event shall either party be liable for any indirect, special or consequential damages
such as loss of anticipated profits or other economic loss in connection with or arising out of the
services provided for in this Agreement.

C. The Company is responsible for the accuracy of the programs, data and information it or
any Company Party submits for processing to KCC and for the output of such inforrnation. KCC
does not verify information provided by the Company and, with respect to the preparation of
schedules and statements, all decisions are at the sole discretion and direction of the Company.
The Company reviews and approves all schedules and statements filed on behalf of`, or by, the
Company; KCC bears no responsibility for the accuracy or contents therein. The Company
agrees to initiate and maintain backup files that would allow the Company to regenerate or
duplicate all programs and data submitted by the Company to KCC.

D. The Company agrees that except as expressly set forth in this Agreement, KCC makes no
representations or warranties, express or implied, including, but not limited to, any implied or
express warranty of merchantability, fitness or adequacy for a particular purpose or use, quality,
productiveness or capacity.

 

 

 

Case 18-12221-K.]C Doc 106-1 Filed 10/05/18 Page 7 of 9

 

KCC AGREEMENT F()R SERVICES

X. FORCE MAJEURE

Whenever performance by KCC of any of its obligations under this Agreement is materially
prevented or impacted by reason of any act of God, strike, lock-out or other industrial or
transportation disturbance, fire, lack of materials, law7 regulation or ordinance, war or war
condition, or by reason of any other matter beyond KCC’s reasonable control, then such
performance shall be excused and this Agreement shall be deemed suspended during the
continuation of such prevention and for a reasonable time thereafter

XI. INDEPENDENT CONTRACTORS

The Company and KCC are and shall be independent contractors of each other and no agency,
partnership, joint venture or employment relationship shall arise, directly or indirectly, as a result
of this Agreement.

XII. NOTICES

All notices and requests in connection with this Agreement shall be given or made upon the
respective parties in writing and shall be deemed as given as of the third day following the day it
is deposited in the U.S. Mail, postage pre-paid or on the day it is given if sent by facsimile or
electronic mail or on the day after the day it is sent if sent by overnight courier to the appropriate
address set forth below:

Kurtzman Carson Consultants LLC Company
2335 Alaska Ave. Address

El Segundo7 CA 90245 City, ST Zip
Attn: Drake D. F oster Attn:

Tel: (310) 823-9000 Tel:

Fax: (310) 823-9133 Fax:

E-Mail: dfoster@kccllc.com

Or to such other address as the party to receive the notice or request so designates by written
notice to the other.

XIII. APPLICABLE LAW

The validity, enforceability, and performance of this Agreement shall be governed by and
construed in accordance with the laws of the State of Califomia.

XIV. ENTIRE AGREEMENT/ MODIFICATIONS

Each party acknowledges that it has read this Agreement, understands it, and agrees to be bound
by its terms and further agrees that it is the complete and exclusive statement of the agreement
between the parties, which supersedes and merges all prior proposals, understandings, other
agreements, and communications oral and written between the parties relating to the subject
matter of this Agreement. The Company represents that it has the authority to enter into this
Agreement, and the Agreement is non-dischargeable under any applicable statute or law. If any
provision of this Agreement shall be held to be invalid, illegal or unenforceable, the validity,

6

 

 

 

Case 18-12221-K.]C Doc 106-1 Filed 10/05/18 Page 8 of 9

'/' KC sc
16 ~
KCC AGREEMENT FOR SERVICES

legality and enforceability of the remaining provisions shall in no way be affected or impaired
thereby. This Agreement may be modified only by a written instrument duly executed by an
authorized representative of the Company and an officer of KCC.

XV. COUNTERPARTS; EFFECTIVENESS

This Agreement may be executed in two or more counterparts, each of which will be deemed an
original but all of which together will constitute one and the same instrument. This Agreement
will become effective when one or more counterparts have been signed by each of the parties and
delivered to the other parties, which delivery may be made by exchange of copies of the signature
page by facsimile or electronic mail.

XVI. ASSIGNMENT

This Agreement and the rights and duties under this Agreement shall not be assignable by the
parties hereto except upon written consent of the other, with the exception that this Agreement
can be assigned without written consent by KCC to a wholly-owned subsidiary or affiliate of
KCC.

XVII. ATTORNEYS’ FEES

ln the event that any legal action, including an action for declaratory relief, is brought to enforce
the performance or interpret the provisions of this Agreement, the parties agree to reimburse the
prevailing party’s reasonable attorneys’ fees, court costs, and all other related expenses, Which
may be set by the court in the same action or in a separate action brought for that purpose, in
addition to any other relief to which the prevailing party may be entitled.

[SIGNATURE PAGE FOLLOWS]

 

 

Case 18-12221-K.]C Doc 106-1 Filed 10/05/18 Page 9 of 9

§§

KCC AGREEMENT FOR SERVICES

IN WlTNBSS WHEREOF, the parties hereto have executed this Agreement effective as of the
first date mentioned above.

Kurtzman Carson Co ltants

      

 

§ir: gM-,`r c,é/¢s¢-#-:s¢=/~ DATE: lq/z /¢ z
TITLE: §J{’, c,/¢/a.¢n*ré` ,z¢:s.-r,dc»r.)r<.c\)<

Company

d ‘» J/_)\
Cl“” dyal l/l/i, citizen

BY/ Gail Sharps M_\[ers
TITLE: EVP and General Counsel

/

 

 

